Order entered October 28, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00516-CV

       ANDREW CHOI, SN DALLAS-AMERICAN CORPORATION,
          NEHA GUPTA, AND AVINASH GUPTA, Appellants

                                        V.

                 BRIXMOR HOLDINGS 12 SPE, LLC, Appellee

                 On Appeal from the 68th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-18-18475

                                     ORDER

       Before the Court is the October 27, 2020 third motion of appellants SN

Dallas-American Corporation, Neha Gupta, and Avinash Gupta for an extension of

time to file their brief on the merits. We GRANT the motion. We ORDER the

brief tendered to this Court by appellants on October 27, 2020 filed as of the date

of this order.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE